                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 CATHRIN A. FUNK-VAUGHN,                          )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   NO. 3:18-cv-01286
                                                  )   CHIEF JUDGE CRENSHAW
 TENNESSEE DEPARTMENT OF                          )
 CHILDREN’S SERVICES,                             )
                                                  )
        Defendant.                                )

                                             ORDER

       Pending before the Court is a Report and Recommendation (Doc. No. 14) in which

Magistrate Judge Brown recommends that the Court grant Defendant’s Motion to Dismiss (Doc.

No. 6) and deny Plaintiff’s Motion for Default and Court Date (Doc. No. 12). No objections have

been filed. Nevertheless, the Court has reviewed the Report and Recommendation and agrees with

Magistrate Judge Brown’s thorough analysis. Specifically, the Magistrate Judge correctly

concludes that the Tennessee Department of Children’s Services is a department of the State of

Tennessee that is (1) immune from suit under the Eleventh Amendment of the United States

Constitution and (2) not a “person” for purposes of liability under 42 U.S.C. § 1983. (Doc. No. 14

at 8-9 (citing cases)); see also Gean v. Hattaway, 330 F.3d 758, 766 (6th Cir. 2003) (“[B]oth the

Tennessee Department of Children’s Services and the Department of Finance are ‘the State.’”)

Furthermore, to the extent Plaintiff seeks to add the Rutherford County Juvenile Court and

Murfreesboro Police Department as defendants, the Magistrate Judge’s analysis makes clear that

such amendments would be futile under a combination of the Rooker-Feldman doctrine and Heck

v. Humphrey, 512 U.S. 477 (1994), because Plaintiff’s claims against those defendants would seek

to overturn state court proceedings and attack criminal convictions in civil proceedings. (Id. at 9-
11 (citing Exxon Mobile Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283-84 (2005); Pletos

v. Makower Abatte Guerra Wegner Vollmer, PLLC, 731 F. App’x 431, 434-36 (6th Cir. 2018).)

Finally, the Magistrate Judge correctly concluded that Plaintiff’s Motion for Default should be

denied because Defendant properly filed a Motion to Dismiss within the time allowed by the

Federal Rules of Civil Procedure. (Id. at 11 (citing Fed. R. Civ. P. 12).)

        Accordingly, the Report and Recommendation (Doc. No. 14) is APPROVED AND

ADOPTED. Defendant’s Motion to Dismiss (Doc. No. 6) is GRANTED. Plaintiff’s Motion for

Default and for Court Date (Doc. No. 12) is DENIED. This case is dismissed. This is a final order.

The Clerk shall issue judgment in accordance with the Federal Rules of Civil Procedure and close

the file.

        IT IS SO ORDERED.



                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
